DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-13, and 16, and 18-19 are rejected under 35 U.S.C. 102a1 /a2 as being anticipated by Fuerstenberg et al. US Patent No. 9, 471, 915.  



Re Claim 1, Fuerstenberg discloses an assembly comprising: a carrier (404; Fig. 8 A) comprising a base configured to rest on a horizontal supporting surface (Column 9, lines 54-lines 65) , a receptacle (chip holder)  connected to the base (Column 9, lines 54-lines 65; Fig. 8A) , and an engagement structure configured for releasable connection to a beverage container, wherein the engagement structure comprises an engagement member connected to the base and releasably connected to the beverage container to connect the beverage container to the base, such that the base is configured to support the beverage container on the supporting surface (Figs. 8 A and 8b) ; and a chip engaged with the receptacle such that the chip is carried by the carrier, the chip storing electronic payment information, wherein the chip is configured for transmitting the electronic payment information to an external computer for authorizing payment (Column 9, lines 54-lines 65; Figs 8a and 8b, Abstract) .  
Re Claim 2, Fuerstenberg discloses the assembly of claim 1, wherein the chip comprises at least one of a radio-frequency identification tag or a near-field communication chip (Column 3, lines 50-58).  
Re Claim 3, Fuerstenberg discloses the assembly of claim 1, wherein the engagement member is configured for releasably engaging a complementary engagement member on the beverage container to connect the carrier to the beverage container (Figs. 8a and 8b; Column 9, lines 54-lines 65).  
Re Claim 10, Fuerstenberg discloses the assembly of claim 1, wherein the chip is removable and interchangeable with a second chip such that the second chip is carried by the carrier, the second chip storing second electronic payment information that is 
Re Claim 11, Fuerstenberg discloses the assembly of claim 1, wherein the base is configured to support the beverage container on the supporting surface such that no portion of the beverage container contacts the supporting surface (Fig. 8B).
Re Claim 12, Fuerstenberg discloses a system comprising: 
a beverage container (22)  configured for containing a beverage, the beverage container  (22) having a connecting structure; a first attachment comprising: a first carrier (404) having a first engagement structure configured for releasable connection to the connecting structure of the beverage container (22)  to releasably connect the beverage container (22)  to the first attachment (Column 9, lines 54-lines 65); Figs. 8 A and 8B) ; and   a first chip (chip unit)  engaged with the first carrier (404)  such that the first chip is carried by the first carrier (404) , the first chip storing first electronic payment information, wherein the first chip is configured for transmitting the first electronic payment information to an external computer for authorizing payment (Column 9, lines 54-lines 65; Figs 8a and 8b, Abstract ); 
and a second attachment comprising: a second carrier (Column 9, lines 54-lines 65; Separate  base with  the replace embedded chip in the base portion 404) having a second engagement structure configured for releasable connection to the connecting structure of the beverage container to releasably connect the beverage container to the second attachment; and a second chip (separate chip unit purchased by customer )  engaged with the second carrier such that the second chip is carried by the second 
Re Claim 13, Fuerstenberg discloses the system of claim 12, wherein the first payment information comprises a first unique identifier associated with the first chip, and the second payment information comprises a second unique identifier associated with the second chip (Column 9, lines 54-lines 65).  
Re Claim 16, Fuerstenberg discloses the system of claim 12, wherein the first carrier and the second carrier (Second removable base /replacement base ) include visible indicia indicating a difference between the first payment information and the second payment information (Column 4, line 49-Column 5 line 2  wherein each carrier has a unique bar code).  
Re Claim 18, Fuerstenberg discloses a computer-implemented method comprising: storing, at a computer system, a first unique identifier identifying a first chip associated with a first payment authorization parameter, wherein the first chip is configured for engaging a beverage container to physically connect the first chip to the beverage container(Column 6, line 64-Column 7, line 14;Column 6, line 64-Column 73 line 14; Fig. 6A); storing, at the computer system, a second unique identifier identifying a second chip associated with a second payment authorization parameter that is 24 and configure it for purchase using the methods described with respect to FIGS. 5A or 5B, and insert the configured chip unit into the removable base 404) ; receiving, at the computer system, a first request for payment authorization associated with the first unique identifier, when the first chip is physically connected to the beverage container; authorizing, by the computer system, payment according to the first payment authorization parameter in response to the first request; receiving, at the computer system, a second request for payment authorization associated with the second unique identifier, when the second chip is physically connected to the beverage container(Column 4, line 49-Column 5, line 2, P30, P32); and authorizing, by the computer system, payment according to the second payment authorization parameter in response to the second request(Column 4, line 49-Column 5, line 2, P30, P32).  
Re Claim 19, Fuerstenberg discloses the method of claim 18, wherein the second payment authorization parameter is different from the first payment authorization parameter by at least one of authorizing payment from different accounts and authorizing payment to different merchants (Column 9, lines 54-65; Figs. 5a-5b).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fuerstenberg et al. US Patent No. 9, 471, 915 in view of Rousso et al. US Publication No. 2006/0277817.
Re Claim 4-7, Fuerstenberg discloses the assembly of claim 3, but does not specifically disclose wherein the engagement member is a threaded member configured to engage the complementary engagement member on the beverage container by a threading connection.  
However, Rousso discloses the bottom cap 30 is removably connected to the main cup using a bayonet thread 22 on the bottom of the cup 20 to mate with posts 32 on the inside of the bottom cap assembly 30 (P31). 
Rousso further discloses wherein the engagement member is a tab configured to engage the complementary engagement member; wherein the engagement member is a slot configured to receive the complementary engagement member; wherein the engagement member is configured to engage the complementary engagement member by rotation between a locked position, where the engagement member is configured to engage the complementary engagement member to connect the carrier to the beverage thread 22 on the bottom of the cup 20 to mate with posts 32 on the inside of the bottom cap assembly 30. However, the present invention contemplates the use of other connection structures or techniques, such as, for example, snap-fit or threads. The present invention contemplates the bottom cap assembly 30 being removable or permanently connected)
Give the teachings of Rousso it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Fuerstenberg such that  the engagement member is a threaded member configured to engage the complementary engagement member on the beverage container by a threading connection since Rousso  contemplates the use of other connection structures or techniques, such that the bottom cap assembly 30 is removable to avoid people putting the electronics into the microwave or dishwasher (P31).
Re Claims 14-16, Fuerstenberg discloses the system of claim 12, but fails to disclose wherein the first engagement structure and the second engagement structure are both configured for releasable connection to the connecting structure of the beverage container by rotation with respect to the beverage container.  
However, Russo discloses wherein the first engagement structure and the second engagement structure are both configured for releasable connection to the connecting structure of the beverage container by rotation with respect to the beverage container (P31, P34).  
thread 22 on the bottom of the cup 20 to mate with posts 32 on the inside of the bottom cap assembly 30. However, the present invention contemplates the use of other connection structures or techniques, such as, for example, snap-fit or threads. The present invention contemplates the bottom cap assembly 30 being removable or permanently connected).  
Given the teachings of Rousso it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fuerstenberg such that the first engagement structure and the second engagement structure are both configured for releasable connection to the connecting structure of the beverage container by rotation with respect to the beverage container since Rousso  contemplates the use of other connection structures or techniques, such that the bottom cap assembly 30 is removable to avoid people putting the electronics into the microwave or dishwasher (P31).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over as Fuerstenberg et al. US Patent No. 9, 471, 915 in view of Niblett et al.US Publication No. 2015/0227828.
Re Claim 8, Fuerstenberg discloses the assembly of claim 1,  but does not specifically disclose wherein the carrier comprises a cover that is moveable to open and close the receptacle, and wherein the chip is removable from and insertable into the receptacle when the cover is moved such that the receptacle is open.  
However, Niblett discloses wherein the carrier comprises a cover that is moveable to open and close the receptacle, and wherein the chip is removable from and insertable into the receptacle when the cover is moved such that the receptacle is open (P36; Figs. 3A, 3b and 3D).  
Given the teachings of Niblett it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fuerstenberg with wherein the carrier comprises a cover that is moveable to open and close the receptacle, and wherein the chip is removable from and insertable into the receptacle when the cover is moved such that the receptacle is open.
Doing so would provide a more versatile packaging that would enable the chip to be positioned in various locations, such as a base portion, a lid portion, a cap, or a side recess (Abstract)  and permitting continued  use of the packaging (P32).
Re Claim 9, Fuerstenberg discloses the  assembly of claim 1 but fails to disclose wherein the chip is non-removably engaged with the receptacle.  
However Niblett discloses wherein the chip is non-removably engaged with the receptacle (P36, P40 a non-removable configuration).  

	Doing so would provide a more versatile packaging that would enable the chip to be positioned in various locations, such as a base portion, a lid portion, a cap, or a side recess (Abstract)  and permitting continued  use of the packaging (P32).

Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to specifically disclose a second beverage container having a different structure from the first beverage container, the second beverage container having second connecting structure, wherein the first engagement structure and the second engagement structure are configured for releasable connection to the second connecting structure of the second beverage container such that the first attachment and the second attachment are interchangeable with each other for connection to the second beverage container.  
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to specifically disclose wherein the first request for payment authorization is received from a first merchant authorized for payment according to the first authorization parameter and not authorized for payment according .

Conclusion
The following references are cited but not relied upon:
Yao et al. discloses a stored-value container with a body and a stored-value chip mounted on the body. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887